           Case 1:20-cv-01571-DAD-SAB Document 9 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                    Case No. 1:20-cv-01571-DAD-SAB

12                  Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                       REQUEST FOR ENTRY OF DEFAULT AS
13          v.                                         TO DEFENDANTS BALJIT SINGH AND
                                                       MOHINDER KAUR OR A NOTICE OF
14   MARTHA FRANCO DE PIZANO, et al.,                  STATUS OF ACTION

15                  Defendants.                        FIVE DAY DEADLINE

16

17         George Avalos (“Plaintiff”) filed this action on November 6, 2020 against Martha Franco

18 De Pizano, Baljit Singh, and Mohinder Kaur alleging violations of the Americans With

19 Disabilities Act and state law. (ECF No. 1.) On November 9, the summonses and scheduling
20 order issued setting the mandatory scheduling conference in this action for January 28, 2020.

21 (ECF Nos. 3, 4.)

22         On November 23, 2020, Defendant De Pizano filed an answer to the complaint. On

23 February 7, 2020, proofs of service were filed showing that the defendants were personally

24 served on November 11, 2020. (ECF No. 7.) Pursuant to Rule 12 of the Federal Rules of Civil

25 Procedure, a responsive pleading was due within twenty-one days of being served with the

26 summons and complaint. Fed. R. Civ. P. 12(a)(1)(A)(i). More than twenty-one days have
27 passed and Defendants Singh and Kaur have not filed a responsive pleading; no stipulation to

28 extend time for defendant to respond to the complaint has been filed; and no request for entry of


                                                   1
            Case 1:20-cv-01571-DAD-SAB Document 9 Filed 12/08/20 Page 2 of 2


 1 default has been filed.

 2          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

 3 this order, Plaintiff shall either file a request for entry of default on the non-responding

 4 defendants or a notice regarding the status of this action.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 8, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
